DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-18, as filed on 11/26/2020, are currently pending and have been fully considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/24/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 1, 7, and 13 are drawn to a system, method and machine. These are categories, which are statutory categories of invention. Thus, claim(s) fall(s) in three of the three statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 1, 7, and 13 substantially recites the limitations: 
	Claim 8 language: “A system  to: collect known supplies and demands; compare total supply and total demand; if the total supply does not equal the total demand, adjust the total supply or the total demand to make the total demand equal the total supply; determine downstream safety stock levels; create a plurality of events; and process the plurality of events by: maintaining each of a set of active demands, a set of active supplies and a set of late demands, for the purpose of ensuring all real demands are satisfied by their need dates; and fair-sharing by a ratio based on demand quantity if required, while simultaneously fair-sharing supply between demand due and demand need dates, by a ratio based on downstream safety stock requirements, when there is sufficient supply to do so.
	In addition, claim 7 language: “
	In addition, claim 13 language: “
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The claimed concepts above is related to fair-share supplies between demands, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, the limitations above allow demands to be fill by their dates by fair-sharing supplies between demands. 
In addition, claims7 and 13 are similar versions of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Accordingly, claims 1-18 recite an abstract idea. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 7, and 13 recite additional elements: 
Claim 1: “processor” and “memory”;
Claim 13: “A non-transitory computer-readable storage medium”;
The additional elements above represent mere data gathering (e.g., collect known supplies and demands) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is use to fill demands by their dates by fair-sharing supplies between demands.
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the concept of collecting supply and demand data, maintaining demands, and fair-sharing what supplies are available between the demands are considered abstract idea claimed in a high level of generally, without the recitation of an improvement, specifically because the claimed language only collects data and manipulates data. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
	In addition, claims 7 and 13 are similar versions of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 7, and 13 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
	Accordingly, under Step 2A (prong 2), claim(s) 1-18 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.	
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, ¶31 and figure 1;
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-6, 8-12, 14-18 do not add “significantly more” to the eligibility of claims 1, 7, and 13 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3, 7-9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 20020188499 A1, hereinafter Jenkins) in view of Riepp et al. (US 20100131321 A1, hereinafter Riepp).
	Regarding claims 1, 7, and 13, Jenkins discloses:
A system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the system to: Figure 1B;
	collect known supplies and demands; ¶295 – supply; ¶300 – inventory that already has been committed (inventory and demand) ¶¶304-307 – destination demands and demand from the source, determine if there is enough inventory to meet the demand by compare the schedule ship dates and required expiration date for the demands;
	compare total supply and total demand; ¶¶304-307 – destination demands and demand from the source, determine if there is enough inventory to meet the demand by compare the schedule ship dates and required expiration date for the demands;
	if the total supply does not equal the total demand, adjust the total supply or the total demand to make the total demand equal the total supply; ¶¶307-308 – compares the scheduled ship dates and required expiration dates for demand…if a demand cannot be met on time within the minimum allocation horizon, and if tolerated freshness requirements cannot be met, then there exists a limited inventory condition. In other words, the planning component 210 must still collapse the requirements within the minimum allocation horizon to their component demands to determine the allocation priorities; ¶¶310-315 - When requirements have been prioritized….The planning component 210 attempts to meet each requirement in the detailed requirements list in order, using inventory with earliest available dates that fall on or before the scheduled ship date and the earliest expiration dates that fall on or after the required expiration date. If the planning component 210 cannot find all the inventory available on or before the scheduled ship date and has expiration dates that fall after the required expiration date, it uses the tolerance date of the requirement instead of the expiration date as the guideline for inventory to use. If the planning component 210 still cannot find inventory that is available on time and is fresh enough to meet the tolerance requirement, then it tries to meet the requirement using inventory that is available later; Note: therefore, inventory is adjust to meet demands;	
	determine downstream safety stock levels; ¶168 - The planning component 210 calculates the quantity of source stock that is available to ship as the sum of SKU on hand, including safety stock, ¶¶59-78;
	fair-sharing based on downstream safety stock requirements fair-sahe allocation uses equation 4, and when allocating safety stock ¶¶204-210 When allocating Safety Stock, the planning component 210 includes the Source location in the fair-share allocation if there is Safety Stock demand at the Source. Location priority is not considered when allocating Safety Stock;
	Jenkins discloses the fair-share allocation, see ¶¶204-210; however does not specifically disclose “create a plurality of events; process the plurality of events by: maintaining each of a set of active demands, a set of active supplies and a set of late demands, for the purpose of ensuring all real demands are satisfied by their need dates;  fair-sharing by a ratio based on demand quantity if required, while simultaneously fair-sharing supply between demand due and demand need dates, by a ratio, when there is sufficient supply to do so.” 
	Riepp discloses: (¶22) fair-share module 122 divides the available quantity of stock equally, on a percentage basis, among each of the demands in the subset. Thus, if there are four demands, each for a quantity of 100 and the total available quantity is 300, fair-share module 122 would allocate a quantity of 75 to each of the demands in the subset. In this way, each of the demands is reduced by a quantity of 25.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Jenkins to include the above limitations as taught by Riepp, in order to fill later-in-time demands, (see: Riepp, ¶4).
	Regarding claims 2, 8, and 14 Jenkins discloses 
	wherein the instructions further configure the system to: merge one or more allotments.  ¶173 - aggregate recommended shipments generated in constrained mode, when stock is limited, for all types of demand such as demand specified;
	Regarding claims 3, 9, and 15 Jenkins discloses:
	 wherein the instructions further configure the system to process the plurality of events by chronological sequence; and by the type of event.  ¶210 – list ascending, descending; ¶¶205-213;
Allowable Subject Matter
	Claims 4-6, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the rejection under the U.S.C. 101 also should be overcome in order to have the current application allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA DELIGI/Patent Examiner, Art Unit 3627      



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627